DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Status of the claims
Claims 1-2, 4, 7-8, 11, 13-19, 24-29, 38 are pending. Claims 1-2, 4, 7-8, 11, 13-19, 24-29, 38 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlegel et al. (“Schlegel”, Transfusion, Vol. 41, March 2001).
Schlegel teaches virus inactivation method consisting of a pasteurization performed in the presence of 3 M guanidine hydrochloride (represented as GuHCl or GndHCl). Apolipoprotein A-I (apoA-I) isolated from human plasma can be subjected to such pasteurization. The pasteurized apoA-I can be readily reconstituted in an active form suitable for therapeutic use. The virus inactivation achieved by the pasteurization of apoA-I was validated using minute virus of mice (MVM), bovine enterovirus (BEV), Sindbis virus (Sin), pseudorabies virus (PRV) and HIV-1 as models for human parvovirus B19, hepatitis A virus, hepatitis C virus, human herpesviruses, and HIV-1/2 (e.g., page 383).
Schlegel teaches that the presence of GndHCl alone is not sufficient to inactivate parvo- and enteroviruses, as no virus inactivation was seen in apoA-I suspensions kept on ice (Figure 1). This suggested that the combination of GdnHCl and heat executed the virus inactivating effect. Both factors were tested separately. Solutions containing apoA-I prepared for pasteurization were prewarmed to different temperatures and spiked with BEF. The resulting virus inactivation kinetics were clearly temperature dependent (Figure 2). At 45°C a transient virus titer increase was observed, most probably reflecting fast dissociation of virus aggregates followed by slow temperature-induced virus inactivation (page 385). 
Schlegel goes on to teach that the influence of the GdnHCl concentration on virus inactivation was tested using apoA-I obtained after gel filtration, which was re-supplemented with different amounts of GdnHCl. The gel filtrate was used because apoA-I routinely prepared for pasteurization caused technical problems when pasteurized in a wide range of GdnHCl concentrations. The apoA-I gel filtrates containing different concentrations of GdnHCl were equilibrated at 60 °C and subsequently spiked with MVM. Inactivation kinetics are shown in Figure 3. Almost no inactivation was seen in the absence of GdnHCl at 60 °C, at least during the time tested (6 hrs) (claims 17, 19). A clear increase in inactivation rate was seen with increasing GdnHCl concentration. In 4 M GdnHCl at 60°C, MVM titers were reduced by more than 3 log units within 15 minutes. See also page 385:

    PNG
    media_image1.png
    429
    551
    media_image1.png
    Greyscale

Schlegel goes on to teach that significant removal of parvoviruses can be achieved using nanofilters with mean pore sizes of 15 nm (pages 382-383). Schlegel also teaches making solutions comprising 3 M GdnHCl, 0.75 mM EDTA and 2.5 percent apoA-I (25g/L). These suspensions are pasteurized at 60°C. After pasteurization, the pH is adjusted to 7.5, the filter aid is removed, and the system is desalted by gel filtration to a resulting solution containing 0.9 % apoA-I (e.g., page 838).
With regards to the claim Apo A-I purified by the method of Claim 1, the is a product-by-process. According to the MPEP 2113, "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (claims 26, 28). Further, with regards to claim 27, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ LRV (within the claimed composition/method) differs and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Therefore the references are deemed to anticipate the instant claims above.
Claim(s) 26-29, 38 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dasseux (US 9,187,551, cited in the IDS dated 2/8/2021).
Dasseux discloses reconstituted Apo-I which can be obtained by filtration in filters of about 20 nm (e.g., Planova 20N) (e.g., col. 35), wherein the lipoprotein complexes can be of a size 4-15 nm, 6-15 nm, 4-12 nm, 5-12 nm, 6-12 nm, 8-12 nm or 8-10 nm, which would traverse the 15-35 nm pore size as claimed (e.g., col. 49). Example 8 discloses Apo A-I in a sphingomyelin/phosphatidylglycerol mixture, SM/DPPG (in protein: lipid weight ratio of 1:2.7 (corresponding approx to mol:mol 1:90), and lipid composition of 97%SM/3%DPPG (w/w)) was made by co-homogenization of the protein and lipid components (e.g., cols. 79-80).  In col. 48, Dasseux teaches that, as illustrated in the Examples section, compositions comprising complexes in which the weight ratio of Apo A-I: SM and DPPG phospholipid is about 1:2.7 were more homogeneous and more stable than similar compositions with other weight:weight ratios. Accordingly, Dasseux provides lipoprotein compositions in which the protein:lipid weight ratio is optimized for formation of a homogeneous population of complexes. This weight:weight ratio ranges from 1:2.6 to 1:3, and is optimally 1:2.7, for complexes of ApoA-I, SM and DPPG, and for complexes of components of similar molecular mass. In specific embodiments, the ratio of ApoA-I protein fraction to lipid fraction typically ranges from about 1:2.7 to about 1:3, with 1:2.7 being preferred. This corresponds to molar ratios of ApoA-I protein to phospholipid ranging from approximately 1:90 to 1:140. Accordingly, Dasseux’s disclosure provides complexes in which the molar ratio protein to lipid is about 1:90 to about 1:120, about 1:100 to about 1:140, or about 1:95 to about 1:125. Specifically at this optimized ratio, the ApoA-I fraction and the SM and DPPG lipid fraction form substantially homogeneous complexes with the same size and charge characteristics, as assayed by column chromatography and gel electrophoresis, respectively, as natural HDL.
Dasseux teaches that in various embodiments, the purification methods comprise a step (b) in which the ApoA-I solution from anion exchange chromatography, is filtered with a pore size that is sufficient to trap viruses and viral particles. The ApoA-I solution from the anion exchange chromatograpy is adjusted in its pH before viral filtration step (b) by the addition of sodium hydroxide or other suitable base. The ApoA-I containing solution is adjusted to pH from about 7.8 to about 8.2. The filter used in step (b) can be any filter with an appropriate pore size for trapping viruses, e.g., with a pore size of from about 15 nm to about 75 nm, and preferably about 20 nm (e.g., Planova 20 N, Asahi Kasei Medical) (e.g., col. 35). A typical flow rate for viral filtration is about 12.5 L/h/m2. 
Dasseux, in col. 37, discloses diafiltering a solution of ApoA-I, and in col. 38, the purified ApoA-I is exchanged into TAMP C buffer. Any ultrafiltration membrane can be used in this step, provided that the membrane has a molecular weight cutoff that is below the molecular weight of full-length mature ApoA-I such that it allows the passage of buffer but not protein. In particular embodiments, a polyethersulphone membrane (e.g., Filtron Omega series) of 10,000 nominal molecular weight cut-off is used. Preferably, the ApoA-I concentration in the solution after ultrafiltration is, e.g., at least 10 g/L, up to at least 50 g/L. Further, in column 59, Dasseux discloses the lyophilized ApoA-I lipid solution is lyophilized to obtain a homogeneous powder. The lyophilization conditions can be optimized to obtain fast evaporation of solvent with minimal amount of residual solvent in the lyophilized apolipoprotein-lipid powder. The lyophilized lipoprotein complexes can be used to prepare bulk supplies for pharmaceutical reformulation, or to prepare bulk supplies for pharmaceutical reformulation, or to prepare individual aliquots or dosage units that can be reconstituted to obtain a solution r suspension of lipoprotein complexes. For reconstitution, the lyophilized powder is rehydrated with an aqueous solution to a suitable volume (e.g., 5 mg polypeptide/mL, which is convenient for intravenous injection). In some embodiments, the lyophilized powder is rehydrated with phosphate buffered saline solution. The mixture can be agitated or vortexed to facilitate rehydration. The reconstitution step can be performed at a temperature equal to or greater than the phase transition temperature of the lipid component of the complexes.
Example 4 discloses that, for complexation, the ApoA-I/DPPG mixture and the SM dispersion are warmed separately to 57°C. The warmed SM dispersion is added to the ApoA-I/DPPG mixture with an initial temperature set point of 57°C. After stirring to combine, the solution is cooled to 37°C and then carried through a series of thermal cycles (57° C to 37°C) in order to form ApoA-I/DPPG/SM complexes. This heat-cool process is continued with a contact time between temperatures from 5 min to 30 mins. Thermocycle may happened from 30, 60, 120, 180 or 210 mins (e.g., Figures 13A-E, cols. 71-72) and reads upon a heat treatment for virus inactivation step.
Also, at columns 61-62, the complexes can be used to treat cardiovascular disease or disorders, such as peripheral vascular disease, restenosis, atherosclerosis, stroke, ischemic stroke, transient ischemic attack, myocardial infarction, acute coronary syndrome, angina pectoris, intermittent claudication, critical limb ischemia, valve stenosis, and atrial valve sclerosis. The subject treated may be any animal, for example, a mammal, particularly a human (claim 38).
The Apo A-I compositions purified by the method of claim 1 are a product-by-process. According to the MPEP 2113, "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (claims 26, 28, 29, 38). With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ compositions differs and, if so, to what extent, from that of the discussed reference, based on the presence of GuHCl in the initial Apo-A-I composition (but not required in the resulting Apo A-I/lipid formulation) and the different operations/manipulations to obtain the claimed mixture.  Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Further, with regards to claim 27, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ LRV (within the claimed composition/method) differs and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Thus, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7-8, 11, 15, 16, 17, 18, 19, 24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (“Schlegel”, Transfusion, Vol. 41, March 2001) in view of Stuckey et al. (“Stuckey”, Biotechnol. Prog, 2014).
Schlegel teaches virus inactivation method consisting of a pasteurization performed in the presence of 3 M guanidine hydrochloride (represented as GuHCl or GndHCl). Apolipoprotein A-I (apoA-I) isolated from human plasma can be subjected to such pasteurization. The pasteurized apoA-I can be readily reconstituted in an active form suitable for therapeutic use. The virus inactivation achieved by the pasteurization of apoA-I was validated using minute virus of mice (MVM), bovine enterovirus (BEV), Sindbis virus (Sin), pseudorabies virus (PRV) and HIV-1 as models for human parvovirus B19, hepatitis A virus, hepatitis C virus, human herpesviruses, and HIV-1/2 (e.g., page 383).
Schlegel teaches that the presence of GndHCl alone is not sufficient to inactivate parvo- and enteroviruses, as no virus inactivation was seen in apoA-I suspensions kept on ice (Figure 1). This suggested that the combination of GdnHCl and heat executed the virus inactivating effect. Both factors were tested separately. Solutions containing apoA-I prepared for pasteurization were prewarmed to different temperatures and spiked with BEF. The resulting virus inactivation kinetics were clearly temperature dependent (Figure 2). At 45°C a transient virus titer increase was observed, most probably reflecting fast dissociation of virus aggregates followed by slow temperature-induced virus inactivation (page 385). 
Schlegel goes on to teach that the influence of the GdnHCl concentration on virus inactivation was tested using apoA-I obtained after gel filtration, which was re-supplemented with different amounts of GdnHCl. The gel filtrate was used because apoA-I routinely prepared for pasteurization caused technical problems when pasteurized in a wide range of GdnHCl concentrations. The apoA-I gel filtrates containing different concentrations of GdnHCl were equilibrated at 60 °C and subsequently spiked with MVM. Inactivation kinetics are shown in Figure 3. Almost no inactivation was seen in the absence of GdnHCl at 60 °C, at least during the time tested (6 hrs) (claims 17, 19). A clear increase in inactivation rate was seen with increasing GdnHCl concentration. In 4 M GdnHCl at 60°C, MVM titers were reduced by more than 3 log units within 15 minutes. See also page 385:

    PNG
    media_image1.png
    429
    551
    media_image1.png
    Greyscale

Schlegel goes on to teach that significant removal of parvoviruses can be achieved using nanofilters with mean pore sizes of 15 nm (pages 382-383). Schlegel also teaches making solutions comprising 3 M (claim 8, claims 15, 24) GdnHCl, 0.75 mM EDTA and 2.5 percent apoA-I (25g/L, claims 4, 15). These suspensions are pasteurized at 60°C. After pasteurization, the pH is adjusted to 7.5 (claims 11, 24), the filter aid is removed, and the system is desalted by gel filtration to a resulting solution containing 0.9 % apoA-I (e.g., page 838).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). With regards to the limitation of claim 7 “wherein the solution comprises GuHCl at a concentration that reduces or inhibits aggregation of the Apo A-I”  this limitation would necessarily flow from the concentrations of the ApoA-I and GuHCl which overlap those instantly claimed.
Schlegel concludes that the transmission of parvovirus B19 upon treatment with coagulation factors and the emergence of new, small, nonenveloped viruses such as TT virus show the need to develop inactivation technologies with the capacity to in-activate parvovirus and other small nonenveloped viruses. Pasteurization in the presence of GdnHCl has the potential to fulfill this task. ApoA-I is an example of a protein that can be pasteurized under such conditions and can be recovered in an active form after the pasteurization. Other proteins as well might be pasteurized in the presence of GdnHCl, provided they can be refolded in a form suitable for therapeutic use.
Stuckey teaches viral filtration is routinely incorporated into the downstream purification processes for the production of biologics produced in mammalian cell cultures (MCC) to remove potential viral contaminants. In recent years, the use of retentive filters designed for retaining parvovirus (~20 nm) has become an industry standard in a conscious effort to further improve product safety. Since retentive filters remove viruses primarily by the size exclusion mechanism, it is expected that filters designed for parvovirus removal can effectively clear larger viruses such as retroviruses (~100 nm). The pressure was 14 +2 psig (1 bar, reading upon claim 13, e.g., page 81). Stuckey has taken a novel approach to demonstrate the feasibility of claiming modular retrovirus clearance for Asahi Planova 20N filters. Porcine parvovirus (PPV) and xenotropic murine leukemia virus (XMuLV) were co-spiked into six different feed streams and then subjected to laboratory scale Planova 20N filtration. Stuckey’s results indicate that Planova 20N filters consistently retain retroviruses and no retrovirus has ever been detected in the filtrates even when significant PPV breakthrough is observed. Based on the data from multiple in-house viral validation studies and the results from the co-spiking experiments, Stuckey has successfully claimed a modular retrovirus clearance of greater than 6 log10 reduction factors (LRF) to support clinical trial applications in both USA and Europe (e.g., abstract).
It would have been obvious to use a combination of filtration and pasteurization of the mixture of apo-AI and GuHCl to obtain purified virus free Apo-AI (claims 26, 27, 28). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so given that with Planova 20N filtration (20 nm) Stuckey successfully claimed a modular retrovirus clearance of greater than 6 log10 reduction factors (LRF) and Schlegel teaches the combination of GdnHCl and heat executed the virus inactivating effect and that a clear increase in MMV (parvovirus) inactivation rate was seen with increasing GdnHCl concentration. In 4 M GdnHCl at 60°C, MVM titers were reduced by more than 3 log units within 15 minutes. See also Table 1. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success because both apo-AI and GuHCl would have gone thru the filtration with Planova 20N (claims 1-2) and subsequent virus inactivation by heat (claims 16, 18) would have been available and desired as evidenced by the inactivating rate of more than 3 log units within 15 minutes. 
With regards to the claim Apo A-I purified by the method of Claim 1, the is a product-by-process. According to the MPEP 2113, "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (claims 26, 28). Further, with regards to claim 27, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ LRV (within the claimed composition/method) differs and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (“Schlegel”, Transfusion, Vol. 41, March 2001) in view of Stuckey (Biotechnol Prog, 2014) and Munir (Dead End Filtration, 2006).
Schlegel and Stuckey are relied upon as above.
Neither expressly teaches “dead end filtration”.
According to Munir, the dead end filtration is the one where the flow of water is perpendicular to the membrane surface. The water is pushed through the membrane by pressure. All the water that is introduced in the dead-end-cell passes through as the permeate, in other words there is no rejected water. In dead end filtration the retained particles build up with time one the membrane surface or within the membrane. In either case, the particle builds results in an increased resistance to filtration and causes the permeate flux to decline, as a result dead end filtration requires the stopping of filtration in order to clean or replace the membrane therefore this type of filtration is also called batch filtration. There are two types of filtration which can be employed in a dead end cell unit; dead-end microfiltration with constant flux and dead end microfiltration with constant pressure drop. The dead end microfiltration with constant flux ensures that the permeate flux through the filter remains constant, this filtration can be achieved by positive displacement pump. As the cake build-up increases with time, the pressure drop must be increased to maintain constant flux. In dead end microfiltration with constant pressure, as the cake build-up with the time the permeate flux decreases (e.g., page 4). The dead end filtration is the one where the flow of water is perpendicular to the membrane surface. The water is pushed through the membrane by pressure. All the water that is introduced in the dead-end-cell passes through as the permeate, in other words there is no rejected water. In dead end filtration the retained particles build up with time one the membrane surface or within the membrane. In either case, the particle builds results in an increased resistance to filtration and causes the permeate flux to decline, as a result dead end filtration requires the stopping of filtration in order to clean or replace the membrane therefore this type of filtration is also called batch filtration. There are two types of filtration which can be employed in a dead end cell unit; dead-end microfiltration with constant flux and dead end microfiltration with constant pressure drop. The dead end microfiltration with constant flux ensures that the permeate flux through the filter remains constant, this filtration can be achieved by positive displacement pump. As the cake build-up increases with time, the pressure drop must be increased to maintain constant flux. In dead end microfiltration with constant pressure, as the cake build-up with the time the permeate flux decreases (e.g., page 4). 
See also Figure 1.2 in next page showing different types of filtration:

    PNG
    media_image2.png
    422
    623
    media_image2.png
    Greyscale

It would have been obvious to use dead-end filtration with the Planova filters. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so given that it is a commonly used type of filtration as taught by Munir. Further, one of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that according to Munir, dead-end filtration can use constant flux or constant pressure and constant pressure is disclosed by Stuckey above. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-8, 11, 13-19, 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10,087,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US’235 comprise overlapping subject matter.
US’235 is drawn to a method for purifying apolipoprotein A-I (Apo A-I) to remove viruses, comprising filtering a solution comprising Apo A-I and guanidine hydrochloride (GuHCl) through a filter having a pore size of from 15 nm to 35 nm, wherein the solution subject to filtration comprises Apo A-I at a concentration of from 5 to 30 g/L and GuHCl at a concentration of from 1.5 to 3.2 M. Dependent claims include  “[t]he method of claim 1, wherein the pH of the solution subject to filtration is from 7.1 to 7.5”; “[t]he method of claim 1, wherein the filtering is performed at a pressure of from 0.2 to 3.4 bar”; “[t]he method of claim 1, wherein the filtering is performed at a temperature of from 18 to 26° C”; “[t]he method of claim 1, further comprising preparing the solution subject to filtration by (a) preparing a suspension of Apo A-I in 4.0 to 4.6 M GuHCl and (b) diluting the suspension to an Apo A-I concentration of from 5 to 30 g/L and to a GuHCl concentration of from 1.5 M to 3.2 M”; “[t]he method of claim 1, further comprising, before or after the filtering, subjecting the solution comprising Apo A-I and GuHCl to a heat treatment for virus inactivation”; “[t]he method of claim 6, wherein the solution subject to the heat treatment has a pH of from 6.6 to 8.0”; “[t]he method of claim 7, wherein the heat treatment comprises heating the solution at a temperature of from 55 to 61° C. for a period of time period of from 30 minutes ±3minutes to 4 hours ±24 minutes”; “[t]he method of claim 8, wherein the solution subject to heat treatment has a pH of from 6.6 to 8.0 and comprises GuHCl at a concentration of from 2.7 M to 3.9 M”; “[t]he method of claim 9, wherein the solution subject to the heat treatment has a pH of from 7.0 to 8.0”; “[t]he method according to claim 7, further comprising preparing the solution subject to the heat treatment that has a pH of from 6.6 to 8.0 by (a) preparing a suspension of Apo A-I in 4.0 to 4.6 M GuHCl and (b) adjusting the GuHCl concentration to be from 2.7 M to 3.9 M and the pH to be from 6.6 to 8.0”; “[t]he method of claim 1, wherein the filtering is performed by dead-end filtration”; “[a] method of producing a reconstituted HDL formulation comprising purifying Apo A-I by the method of claim 1 and combining the purified Apo A-I with a lipid.” The instant methods inherently disclose the applications comprising Apo A-I and a lipid. Further, with respect to claim 27, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ log reduction values (within the claimed methods) differ and, if so, to what extent, from that of the discussed US patent. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-2, 4, 7-8, 11, 13-19, 25-29, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10,730,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US’927 comprise overlapping subject matter.
The invention of US’927 is drawn to a reconstituted HDL (rHDL) formulation comprising purified Apo A-I, a lipid, and a pharmaceutically acceptable carrier or diluent, wherein: the purified Apo A-I is obtained by a process comprising filtering a solution comprising Apo A-I and guanidine hydrochloride (GuHCl) in an amount effective to inhibit aggregation of the Apo A-I through a filter having a pore size of from 15 nm to 35 nm, the lipid comprises a mixture of sphingomyelin and phosphatidylglycerol, the ratio between the purified Apo A-I and the lipid is between 1:80 and 1:120 (mol:mol), and the formulation comprises sphingomyelin and phosphatidylglycerol at a ratio of from 90:10 to 99:1 (w:w). Dependent limitations include: “[t]he rHDL formulation according to claim 1, wherein the solution subject to filtration to obtain the purified Apo A-I comprises Apo A-I at a concentration of from 5 to 30 g/L and GuHCl at a concentration of from 1.5 to 3.2 M”; “[t]he rHDL formulation according to claim 1, wherein the solution subject to filtration to obtain the purified Apo A-I has a pH from 7.1 to 7.5”; “[t]he rHDL formulation according to claim 1, wherein the filtering to obtain the purified Apo A-I is performed at a pressure of from 0.2 to 3.4 bar”; “[t]he rHDL formulation according to claim 1, wherein the filtering to obtain the purified Apo A-I is performed at a temperature of from 18 to 26° C”; “[t[he rHDL formulation according to claim 1, wherein the filtering to obtain the purified Apo A-I is performed by dead-end filtration”; “[t]he rHDL formulation according to claim 1, wherein the process to obtain the purified Apo A-I further comprises, before or after the filtering, subjecting the solution comprising Apo A-I and GuHCl to a heat treatment for virus inactivation”; “[t]he rHDL formulation according to claim 7, wherein the solution subject to the heat treatment has a pH of from 6.6 to 8.0”; “[t]he rHDL formulation according to claim 7, wherein the heat treatment comprises heating the solution at a temperature of from 55 to 61° C for a period of time period of from 30 minutes±3 minutes to 4 hours±24 minutes”; “[t]he rHDL formulation according to claim 7, wherein the solution subject to heat treatment has a pH of from 6.6 to 8.0 and comprises GuHCl at a concentration of from 2.7 M to 3.9 M”; “[t]he rHDL formulation according to claim 10, wherein the solution subject to heat treatment has a pH of from 7.0 to 8.0”; “[t]he rHDL formulation of claim 1, further comprising a detergent”; “[t]he rHDL formulation of claim 12, wherein the detergent is sodium cholate”; “[a] method of administering rHDL to a mammalian subject in need thereof, comprising administering the rHDL formulation of claim 1 to the subject”; “[t]he method of claim 14, wherein the subject is suffering from or at risk of developing one or more conditions selected from cardiovascular disease, diabetes, stroke, myocardial infarction, elevated serum cholesterol, elevated low-density lipoprotein (LDL) cholesterol, and reduced serum high-density lipoprotein (HDL)”.
With respect to claim 27, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ log reduction values (within the claimed compositions/methods) differ and, if so, to what extent, from that of the discussed US patent. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 09/2022